 

 

 

UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

BILAL SABUR : CIVIL ACTION NO. 3:CV-18-0828
Plaintiff
v. ' (Judge Munley)
: FILED
ROBIN LUCAS, : SCRANTON

Grievance Coordinator, er al, mm 1 5 ?n 1`_.:

Defendants

ooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooo

QRDER

 

AND NOW, THIS 15"' DAY OF OCTOBER, 2018, for the reasons set forth

in the accompanying Memorandum, IT IS HEREBY ORDERED THAT:

l. l:'laintii‘f’s motions to proceed in forma pauperis (Docs. 2,11) are
GRANTED.
2. The complaint is now deemed flled.

3. Plaintiff' s complaint is DISMISSED without prejudice
under 28 U.S.C. §191 S(e)(Z)(B)(ii) and 28 U.S.C. §1915A.

4. The Clerk of Court is directed to issue the Administrative
Order to the Warden directing the Warden to begin
deducting money from the inmate’s account in the manner
described in the Administrative Order.

5. The Clerk of Court is directed to CLOSE this case.

6. Plaintiff"s motion for appointment of counsel (Doc. 6) is
DISMISSED as moot.

7. Any appeal from this order will be deemed frivolous, not
taken in good faith and lacking probable cause.

BY THE COURT:

s/Jamgs M. Munley
JUDGE JAMES M. MUNLEY

United States District Judge

ivrv:-""";_\-r.r~ ~~*-W'r¢ 1 ¢~~~~Y¢ ~-¢¢ m_ n .H` n n "…. n 7 ¢, m , … ,v , ,,,,v,,,, m v

 

